Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 1 of 10 PageID #: 92




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:20-CV-00533-GNS


 JAMES HALBAUER, JR.                                                                 PLAINTIFF

 v.

 LOUIS DEJOY                                                                       DEFENDANT


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss (DN 15). The matter is

 ripe for adjudication. For the reasons discussed below, the motion is GRANTED IN PART and

 DENIED IN PART.

                               I.      STATEMENT OF FACTS

        Plaintiff James Halbauer, Jr. (“Halbauer”) is a Caucasian male who was employed as a

 mail carrier for the United States Postal Service (“USPS”) in Louisville, Kentucky. (Compl. ¶ 8,

 DN 1). On August 22, 2019, before clocking in, Halbauer showed up to work wearing a “MAGA”

 hat (presumably referencing former President Donald Trump’s slogan to “Make America Great

 Again”), when an African-American co-worker, Mashalina Spicer (“Spicer”), yelled at him from

 across the room, calling him a “racist” numerous times. (Compl. ¶ 9). In response a union steward

 asked Spicer to stop yelling, to which Spicer replied with profanity. (Compl. ¶ 11). The steward

 did not address the situation any further. (Compl. ¶ 12). After Halbauer clocked in, he removed

 his hat. and a different supervisor allegedly confronted him and told him that if he wore the hat

 again, the supervisor would escort him from the premises. (Compl. ¶¶ 15-16). Roughly a week

 later, Spicer wore a hat to work and refused to remove it even after Halbauer notified their

 supervisor. (Compl. ¶ 17). In another instance, Spicer showed up to work out of uniform. (Compl.
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 2 of 10 PageID #: 93




 ¶ 20). She was instructed by her supervisor to put on her uniform and deliver mail, but she refused.

 (Compl. ¶ 20). The supervisor, again, did nothing. (Compl. ¶ 20). On November 25, Spicer wore

 sneakers in violation of a USPS regulation requiring mail carriers wear leather shoes; she was not

 required to change. (Compl. ¶ 22). Days later, a supervisor posted an “edict” requiring every

 employee to be in the correct uniform while at work and that failure to do so would result in the

 employee being sent home. (Compl. ¶ 23). Regardless, on December 20, 2019, Halbauer and

 other employees arrived at work wearing sneakers but unlike Spicer they were required to change

 into leather shoes, despite the fact that Halbauer had previously provided a doctor’s note allowing

 him to wear sneakers. (Compl. ¶ 24).

        Again, on January 9, 2020, Spicer came to work wearing sneakers, but this time the

 supervisor asked her why she was wearing the wrong shoes, to which she responded with

 belligerent expletives. (Compl. ¶ 25). Halbauer was nearby and asked his supervisor to stop Spicer

 from uttering blasphemy as it offended him. (Compl. ¶ 26). The supervisor asked her to calm

 down, but Spicer screamed additional invectives. (Compl. ¶ 28).

        While some of these incidents were ongoing, Halbauer and other employees collectively

 notified the Louisville Postmaster of Spicer’s conduct and management’s failure to correct it.

 (Compl. ¶¶ 19, 21). Halbauer in particular claims to have notified his supervisors multiple times

 about Spicer’s language, but to no avail. (Compl. ¶ 29). For example, after Halbauer was required

 to remove his hat but Spicer was not, Spicer approached Halbauer and bragged that she was

 allowed to wear her hat. (Compl. ¶ 18). Halbauer had immediately notified his supervisors of this

 comment, but no action was taken. (Compl. ¶ 18). The Louisville Postmaster ultimately did not

 respond to any of their complaints. (Compl. ¶ 21). Halbauer alleges acts by white employees, like




                                                  2
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 3 of 10 PageID #: 94




 those committed by Spicer, have resulted in discipline up to and including termination. (Compl.

 ¶ 33).

          Halbauer asserts that because of his supervisors’ discrimination and Spicer’s religious

 harassment and abusive language, he was unable to continue working at the USPS and had to enter

 counseling. (Compl. ¶ 30). Halbauer filed an EEO complaint on May 1, 2020, which was denied,

 giving him a right to file suit within ninety days. (Compl. ¶ 7). Halbauer accordingly sued

 Defendant Louis DeJoy (“Defendant”), the Postmaster General of the USPS, asserting claims

 under Title VII of the Civil Rights Act of 1964 (“Title VII”) for reverse discrimination and a hostile

 work environment, a claim under the Kentucky Civil Rights Act (“KCRA”), and a claim for the

 tort of negligent infliction of emotional distress (“NIED”). (Compl. 5-8). Defendant moved to

 dismiss. (Def.’s Mot. Dismiss, DN 15).

                                 II.     STANDARD OF REVIEW

          A complaint is subject to dismissal if it “fail[s] to state a claim upon which relief can be

 granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under Rule 12(b)(6),

 the Court must construe the complaint in a light most favorable to the nonmoving party, accepting

 “as true all factual allegations and permissible inferences therein.” Gazette v. City of Pontiac, 41

 F.3d 1061, 1064 (6th Cir. 1994) (citing Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976)).

 The nonmoving party, however, must plead more than bare legal conclusions. See Lillard v. Shelby

 Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996). In order to survive a 12(b)(6) motion, “[the]

 complaint must contain (1) ‘enough facts to state a claim to relief that is plausible,’ (2) more than

 ‘a formulaic recitation of a cause of action's elements,’ and (3) allegations that suggest a ‘right to

 relief above a speculative level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th

 Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The pleading need not



                                                   3
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 4 of 10 PageID #: 95




 contain detailed factual allegations, but the nonmoving party must allege facts that, when

 “accepted as true . . . ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 663 (2009) (citation omitted).

                                        III.    DISCUSSION

        A.      State Law Claims

        Defendant has moved to dismiss Halbauer’s state law claims for numerous reasons, to

 which Halbauer responded only, “[w]hile [the] state law claims for discrimination, and negligent

 infliction of emotional distress may not survive Defendant’s motion to dismiss, his clams for

 hostile work environment based on religion and reverse discrimination must survive Defendant’s

 motion.” (Pl.’s Resp. Def.’s Mot. Dismiss 6, DN 18). Accordingly, Halbauer waived any

 argument in support of these claims and the Court therefore dismisses his state law claims.

        B.      Title VII

        Halbauer maintains the gravamen of his Complaint is disparate treatment based on his race,

 and the creation of a hostile work environment based on his religion.1 (Pl.’s Resp. Def.’s Mot.

 Dismiss 6).

                1.      Discrimination

        To establish a prima facie case of employment discrimination, a plaintiff must

 demonstrate: “(1) he is a member of a protected class; (2) he was qualified for his job; (3) he

 suffered an adverse employment decision; and (4) he was replaced by a person outside the

 protected class or treated differently than similarly situated non-protected employees.” White v.



 1
  In the Complaint, Halbauer asserts that he is a white Christian male and that had Spicer’s conduct
 been directed at a member of a protected class by a member of the majority, disciplinary action
 would have been taken, and that the same is true for the allegedly “anti-Christian” acts described.
 (Compl. ¶ 34). Halbauer alleges he was further discriminated through the USPS’s failure to
 address Spicer’s conduct, which resulted in a hostile work environment. (Compl. ¶ 40).
                                                    4
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 5 of 10 PageID #: 96




 Baxter Healthcare Corp., 533 F.3d 381, 391 (6th Cir. 2008) (citation omitted). In cases of reverse

 discrimination where a member of the majority claims discrimination, to satisfy the first prong of

 the prima facie case a plaintiff must “demonstrate ‘background circumstances [to] support the

 suspicion that the defendant is that unusual employer who discriminates against the majority.’”

 Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 614 (6th Cir. 2003) (alteration in original)

 (quoting Zambetti v. Cuyahoga Cmty. Coll., 314 F.3d 249, 255 (6th Cir. 2002)).

        Prong one “is not onerous, and can be met through a variety of means, such as statistical

 evidence; employment policies demonstrating a history of unlawful racial considerations; evidence

 that the person responsible for the employment decision was a minority; or general evidence of

 ongoing racial tension in the workplace.” Johnson v. Metro. Gov’t of Nashville & Davidson Cty.,

 502 F. App’x 523, 536 (6th Cir. 2012) (citation omitted). Halbauer alleges other white employees

 engaged in conduct like Spicer’s but that, unlike Spicer, they were disciplined for it and some were

 terminated. Halbauer also alleges he and other employees were made to change shoes for violating

 a dress code, which Spicer violated without consequence; and that he and other employees

 complained about Spicer’s abusive language, but to no avail. Although Halbauer has not alleged

 the race of these particular employees, Halbauer has plausibly alleged at this stage “background

 circumstances [to] support the suspicion that the defendant is that unusual employer who

 discriminates against the majority.” Sutherland, 344 F.3d at 614 (alteration in original) (citation

 omitted).

        As neither party disputes the second prong, the Court presumes Halbauer was qualified for

 his position as a mail carrier for the USPS in Louisville, Kentucky. See Tepper v. Potter, 505 F.3d

 508, 516 (6th Cir. 2007).




                                                  5
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 6 of 10 PageID #: 97




        Regarding prong three, “[a] tangible employment action constitutes a significant change in

 employment status, such as hiring, firing, failing to promote, reassignment with significantly

 different responsibilities, or a decision causing a significant change in benefits.” Burlington

 Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998). “The Sixth Circuit has held that de minimis

 employment actions—such as temporary actions . . . without changes in salary, benefits, title, or

 work hours—do not constitute adverse employment actions.” Mocic v. Sumner Cty. Emergency

 Med. Servs., 929 F. Supp. 2d 790, 800 (M.D. Tenn. 2013) (citing Bowman v. Shawnee State Univ.,

 220 F.3d 456, 462 (6th Cir. 2000)).         The action “must be more disruptive than a mere

 inconvenience or an alteration of job responsibilities.” Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d

 876, 886 (6th Cir. 1996) (citation omitted). An adverse action, however, is also “indicated

 by . . . indices that might be unique to a particular situation.” Stone v. Bd. of Dirs. of Tenn. Valley

 Auth., 35 F. App’x 193, 199 (6th Cir. 2002) (citation omitted). The Court must “determine whether

 a particular employment action was ‘objectively intolerable to a reasonable person.’” Freeman v.

 Potter, 200 F. App’x 439, 442 (6th Cir. 2006) (citation omitted).

        It is plausible that, in the context of Halbauer’s job as a mail carrier, being given special

 dispensation to wear non-regulation shoes was a material benefit of his employment, especially

 considering Halbauer allegedly provided a physician’s note to avoid wearing leather shoes. In an

 analogous situation, the Sixth Circuit held that the removal of a previous religious accommodation

 that “did not result in a change of title, job status, pay, or job responsibilities and conditions” was

 not an adverse change in employment, but only resulted in the plaintiff fulfilling a “requirement

 of the job for which he was hired . . . .” Tepper, 505 F.3d at 517 (emphasis added). Halbauer,

 however, has plausibly alleged the removal of his accommodation resulted in a change in job

 conditions, as his physician recommended that he not wear leather shoes. See Gonzales v. Marriott



                                                   6
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 7 of 10 PageID #: 98




 Int’l, Inc., 142 F. Supp. 3d 961, 985 (C.D. Cal. 2015) (“[I]f [the plaintiff] is able to prove that she

 was entitled to reasonable accommodation in the form of lactation breaks, paid or unpaid, the

 denial of such breaks could constitute adverse employment action, as it would materially change

 the conditions and privileges of her employment.” (citation omitted)); Wedow v. City of Kansas

 City, 442 F.3d 661, 671 (8th Cir. 2006) (holding that inadequate protective clothing and restroom

 facilities for female firefighters were not “a mere inconvenience” as a matter of law). Accordingly,

 through discovery, Halbauer could show that losing his ability to wear sneakers rose above a de

 minimis employment action.2

        As to prong four, the Sixth Circuit has explained:

        The plaintiff need not demonstrate an exact correlation with the employee receiving
        more favorable treatment in order for the two to be considered ”similarly-situated;”
        rather, . . . the plaintiff and the employee with whom the plaintiff seeks to compare
        himself or herself must be similar in “all of the relevant aspects.”

 Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998) (citation omitted).

 The other employee ordinarily “must have dealt with the same supervisor, have been subject to the

 same standards and have engaged in the same conduct without such differentiating or mitigating

 circumstances that would distinguish their conduct or the employer’s treatment of them for it.”

 Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992) (citations omitted). For example,

 “Plaintiff must show that a minority [employee] engaged in similarly-sanctionable conduct, but



 2
   Halbauer also alleged he was told to remove his “MAGA” hat and that his supervisor warned
 him that if he wore it again, he would be “walked” out of the workplace. Halbauer was never fired,
 however, but voluntarily quit roughly five months later. A “reprimand, without evidence that it
 led to a materially adverse consequence such as lowered pay, demotion, suspension, or the like, is
 not a materially adverse employment action.” Creggett v. Jefferson Cty. Bd. of Educ., 491 F.
 App’x 561, 566 (6th Cir. 2012) (citations omitted). Similarly, “it is settled in this circuit that a
 threat to discharge is not an adverse employment action” Plautz v. Potter, 156 F. App’x 812, 817
 (6th Cir. 2005) (citing Hollins v. Atl. Co., 188 F.3d 652, 662 (6th Cir. 1999)). Accordingly, absent
 an allegation that his supervisor’s statement resulted in anything beyond a warning, Halbauer
 failed to allege any other materially adverse employment action.
                                                   7
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 8 of 10 PageID #: 99




 received a less severe sanction. “ Arendale v. City of Memphis, 519 F.3d 587, 604 (6th Cir. 2008)

 (citation omitted). Halbauer and Spicer were both mail carriers at the same workplace, with the

 same supervisors, and allegedly only Spicer was allowed to violate the dress code by wearing

 sneakers. It is unclear which supervisors were involved in each incident, but at this stage, it is

 plausible that Halbauer and Spicer were similarly situated when Halbauer was treated differently.

 The Court, therefore, denies Defendant’s motion to dismiss this claim.

                2.     Hostile Work Environment

        Halbauer alleges he was subjected to a hostile work environment due to Spicer’s attacks

 on his Christian religion and use of abusive language that offended his religious sensibilities. To

 state a claim for a hostile work environment based on religion, Halbauer must allege: (1) he was

 a member of a protected class; (2) he was subjected to unwelcome harassment; (3) the harassment

 was based on his religion; (4) the harassment was so severe and pervasive that it unreasonably

 interfered with his work performance by creating an intimidating, hostile, or offensive work

 environment; and (5) the employer is liable because it knew or should have known of the

 harassment and failed to take appropriate action. See Hafford v. Seidner, 183 F.3d 506, 512 (6th

 Cir. 1999).

        To allege a hostile work environment, the conduct must be “sufficiently severe or pervasive

 to alter the conditions of the victim’s employment and create an abusive working

 environment . . . .” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (citation omitted). A

 plaintiff must show the working environment was objectively and subjectively hostile or abusive.

 Id. at 21-22. “Behavior that is not severe or pervasive enough to create a working environment

 that a reasonable person would find hostile or abusive or that the victim does not subjectively

 consider abusive is beyond the reach of Title VII.”        Banks v. Appleton Papers, Inc., No.



                                                 8
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 9 of 10 PageID #: 100




 3:02CV571, 2005 WL 5602039, at *10 (S.D. Ohio Mar. 28, 2005) (citing Harris, 510 U.S. at 21-

 22). “The work environment as a whole must be considered rather than a focus on individual acts

 of alleged hostility.” Bowman, 220 F.3d at 463 (citation omitted).

         Initially, Halbauer fails to allege that most of Spicer’s abusive language was based on his

 religion.   Although Halbauer alleges other employees complained about Spicer’s conduct,

 Halbauer simply gives examples of Spicer’s abrasive behavior and alleges the employees reported

 her conduct. He does not, however, allege their complaints involved any sort of religious

 discrimination. Similarly, Halbauer merely asserts that he frequently reported Spicer’s foul

 language but not that such language was based on his religion or even that in these instances Spicer

 knew her language offended him.

         Under prong four, Halbauer does claim he was subjectively offended by Spicer’s conduct

 and that he quit his job and entered counseling. Spicer’s only comment based on Halbauer’s

 religion, however, occurred once over the course of five months.            Comparing Halbauer’s

 allegations to conduct claimed in other cases, Halbauer does not allege an objectively hostile work

 environment. See, e.g., Hafford, 183 F.3d at 514 (holding that workplace accusations that a

 Muslim plaintiff was preparing for a “holy war,” fraternizing with inmates over the Muslim

 religion, and that his religion taught him to hate white people, were “insufficient to show a hostile

 work environment . . . .”); Cole v. Swagelok Corp., 1:16CV3009, 2017 WL 4777055, at *7 (E.D.

 Ky. Oct. 23, 2017) (noting that “bathroom stalls with anti-Islamic slurs and a pamphlet left on

 plaintiff’s workstation of Christian proselytizing material addressed to ‘My Muslim Friend’ did

 not rise to the level of a hostile work environment.” (citing Bourini v. Bridgestone/Firestone N.

 Am. Tire, LLC, 136 F. App’x 747, 749 (6th Cir. 2005))); Bostic v. City of Jenks, No. 19-CV-0541-

 CVE-JFJ, 2020 WL 3065915, at *6 (N.D. Okla. June 9, 2020) (holding that, when an employee



                                                  9
Case 3:20-cv-00533-GNS-RSE Document 20 Filed 05/10/21 Page 10 of 10 PageID #: 101




  “used Jesus Christ’s name in vain”, allegations were insufficient to “suggest [the] comments . . .

  were so frequent or pervasive that this could have altered the terms or conditions of plaintiff’s

  employment.”).

         Title VII is not meant to be a “general civility code,” and “the sporadic use of abusive

  language, gender-related jokes, and occasional teasing” are not sufficient to establish liability

  under Title VII. Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citation omitted). As

  the Sixth Circuit has stated, “[o]ffensive though these incidents may have seemed to him, they do

  not paint a picture of an environment creeping with anti-Christian sentiment.” Henry v. Fed. Rsrv.

  Bank of Atlanta, 609 F. App’x 842, 845 (6th Cir. 2015) (emphasis added). The Court therefore

  grants Defendant’s motion as to this claim.

         Halbauer may therefore only pursue his Title VII reverse discrimination claim.

                                      IV.       CONCLUSION

         For the reasons discussed above, IT IS HEREBY ORDERED that Defendant’s Motion

  to Dismiss (DN 15) is GRANTED IN PART and DENIED IN PART.




                                                                    May 10, 2021


  cc:    counsel of record




                                                  10
